  Case 20-30203        Doc 13     Filed 06/02/20 Entered 06/02/20 17:02:26           Desc Main
                                    Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NORTH DAKOTA

In re:                                         )       Bky. Case No. 20-30203
                                               )       Chapter 7
Michelle Coulter,                              )
                                               )       NOTICE AND MOTION
                                               )       FOR APPROVAL OF
                        Debtor.                )       SALE AGREEMENT
                                               )

       Gene W. Doeling, the bankruptcy trustee in this case, respectfully requests that the Court
approve a Sale Agreement entered into with Michelle Coulter, dated June 1, 2020. The Sale
Agreement, in essential part, provides as follows:

         The debtor scheduled a 2014 Kia Sorento valued at $10,000 with a lien of $3,151. The debtor
         was able to exempt $4,530 of this asset leaving $2,319 of nonexempt equity in the vehicle.

         The parties have agreed to a purchase of the nonexempt equity in the vehicle back from the
         bankruptcy estate for the sum of $1,500.

         The total sum of $1,500 has been paid to the bankruptcy estate.

      A copy of the Sale Agreement may be obtained by contacting the bankruptcy trustee. The
bankruptcy estate will not incur a tax consequence as a result of this transaction.

NOTICE OF MOTION: Your rights may be affected in this action. You should read these papers
carefully and discuss the matters with your attorney if you have one. Any objections to this motion
must be made within 21 days of this date with an original filed with the Clerk of Bankruptcy Court
and copies served upon the Bankruptcy Trustee and United States Trustee at the addresses stated
below. Failure to timely respond to this motion will be deemed a waiver of any objections and the
Court will grant such relief as it deems appropriate.

Clerk, U.S. Bankruptcy Court                   United States Trustee                Trustee
Quentin N. Burdick U.S. Courthouse             314 South Main Ave.                  (See
655 First Ave. N. – Suite 210                  Suite 303                            address
Fargo, ND 58102                                Sioux Falls, SD 57104-6462           below)

DATED: June 2, 2020                            /s/ Gene W. Doeling
                                               Bankruptcy Trustee
                                               P.O. Box 9231
                                               Fargo, ND 58106
                                               (701) 232-8757
             Case 20-30203         Doc 13      Filed 06/02/20 Entered 06/02/20 17:02:26                 Desc Main
                                                 Document     Page 2 of 5




                                   UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NORTH DAKOTA

IN RE: MICHELLE COULTER                                         CASE NO: 20-30203
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7




On 6/2/2020, I did cause a copy of the following documents, described below,
Notice and Motion for Approval of Sale Agreement




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 6/2/2020
                                                          /s/ Gene W. Doeling
                                                          Gene W. Doeling 05078
                                                          Kaler Doeling, PLLP
                                                          3429 Interstate Blvd. S.
                                                          Fargo, ND 58103
                                                          701 232 8757
                 Case 20-30203           Doc 13       Filed 06/02/20 Entered 06/02/20 17:02:26                       Desc Main
                                                        Document     Page 3 of 5




                                        UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF NORTH DAKOTA

 IN RE: MICHELLE COULTER                                                CASE NO: 20-30203

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 6/2/2020, a copy of the following documents, described below,

Notice and Motion for Approval of Sale Agreement




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 6/2/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Gene W. Doeling
                                                                            Kaler Doeling, PLLP
                                                                            3429 Interstate Blvd. S.
                                                                            Fargo, ND 58103
             Case AS
PARTIES DESIGNATED 20-30203      DocNOT
                      "EXCLUDE" WERE  13 SERVED
                                           FiledVIA
                                                  06/02/20
                                                    USPS FIRST Entered   06/02/20 17:02:26 Desc Main
                                                                CLASS MAIL
                                             DocumentRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"      Page   4 of 5 NOTICE THROUGH THE CM/ECF SYSTEM
                                                                  ELECTRONIC

CASE INFO                                1101 DENTAL                             ALTRU HEALTH SYSTEM
1LABEL MATRIX FOR LOCAL NOTICING         1101 S COLUMBIA RD                      PO BOX 13780
08683                                    GRAND FORKS ND 58201-4005               GRAND FORKS ND 58208-3780
CASE 20-30203
DISTRICT OF NORTH DAKOTA
FARGO
TUE JUN 2 14-18-21 CDT 2020



BANK OF ND STUDENT LOAN SVCS             CAPITAL ONE BANK                        CAVALRY PORTFOLIO SERVICES
ATTN BANKRUPTCY                          1680 CAPITAL ONE DRIVE                  500 SUMMIT LAKE
1200 MEMORIAL HWY PO BOX 5509            MC LEAN VA 22102-3407                   SUITE 400
BISMARCK ND 58506-5509                                                           VALHALLA NY 10595-2322




                                         DEBTOR
COLLECTION CENTER INC                                                            CREDIT FIRST NATIONAL ASSOCIATION
ATTN BANKRUPTCY                          MICHELLE KAY COULTER                    ATTN BANKRUPTCY
PO BOX 1057                              601 N 6TH ST                            PO BOX 81315
BISMARCK ND 58502-1057                   GRAND FORKS ND 58203-3232               CLEVELAND OH 44181-0315




CREDIT ONE BANK                          DAHLS FUNERAL HOME                      DEPARTMENT OF THE TREASURY
ATTN BANKRUPTCY DEPARTMENT               2029 CENTRAL AVE NW                     15TH PENNSYLVANIA
PO BOX 98873                             EAST GRAND FORKS MN 56721-2701          WASHINGTON DC 20222-0001
LAS VEGAS NV 89193-8873




EXCLUDE                                  GATE CITY BANK                          INTERNAL REVENUE SERVICE
GENE W DOELING                           501 DEMERS AVE                          PO BOX 7346
BANKRUPTCY TRUSTEE                       GRAND FORKS ND 58201-4528               PHILADELPHIA PA 19101-7346
3429 INTERSTATE BLVD S
PO BOX 9231
FARGO ND 58106-9231




JEFFERSON CAPITAL SYSTEMS LLC            JORA CREDIT                             KELSCH RUFF KRANDA NAGLE     LUDWIG
PO BOX 7999                              PO BOX 8407                             PO BOX 159
SAINT CLOUD MN 56302-7999                PHILADELPHIA PA 19101-8407              MANDAN ND 58554-0159




KNIGHTS OF COLUMBUS                      LVNV FUNDINGRESURGENT CAPITAL           MERRICK BANKCARDWORKS
1 COLUMBUS PLAZA                         ATTN BANKRUPTCY                         ATTN BANKRUPTCY
NEW HAVEN CT 06510-3326                  PO BOX 10497                            PO BOX 9201
                                         GREENVILLE SC 29603-0497                OLD BETHPAGE NY 11804-9001




MIDLAND FUNDING                          PORTFOLIO RECOVERY ASSOCIATES LLC       RISE CREDIT
ATTN BANKRUPTCY                          PO BOX 41067                            ATTN BANKRUPTCY
350 CAMINO DE LA REINE STE 100           NORFOLK VA 23541-1067                   PO BOX 101808
SAN DIEGO CA 92108-3007                                                          FORT WORTH TX 76185-1808




ROBERT B RASCHKE                         SECURITIES EXCHANGE COMMISSION          SPECIALIZED LOAN SERVICINGSLS
ASSISTANT US TRUSTEE                     175 W JACKSON BLVD                      ATTN BANKRUPTCY
SUITE 1015 US COURTHOUSE                 CHICAGO IL 60604-2908                   PO BOX 636005
300 SOUTH FOURTH STREET                                                          LITTLETON CO 80163-6005
MINNEAPOLIS MN 55415-1320
             Case AS
PARTIES DESIGNATED 20-30203      DocNOT
                      "EXCLUDE" WERE  13 SERVED
                                           FiledVIA
                                                  06/02/20
                                                    USPS FIRST Entered   06/02/20 17:02:26 Desc Main
                                                                CLASS MAIL
                                             DocumentRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"      Page   5 of 5 NOTICE THROUGH THE CM/ECF SYSTEM
                                                                  ELECTRONIC

THE BUREAUS INC                          US ATTORNEY                             UNITED ACCOUNTS INC
ATTN BANKRUPTCY                          655 FIRST AVENUE NORTH SUITE 250        ATTN BANKRUPTCY
650 DUNDEE RD STE 370                    FARGO ND 58102-4932                     PO BOX 9239
NORTHBROOK IL 60062-2757                                                         FARGO ND 58106-9239




                                                                                 EXCLUDE
WELLS FARGO DEALER SERVICES              WELLS FARGO AUTO
ATTN BANKRUPTCY                          PO BOX 130000                           BRITTANY T WOLLIN
1100 CORPORATE CENTER DRIVE              RALEIGH NC 27605-1000                   HANDY LAW GROUP PLLC
RALEIGH NC 27607-5066                                                            3374 31ST ST STE B
                                                                                 PO BOX 6306
                                                                                 GRAND FORKS ND 58206-6306




ZIMNEY FOSTER PC
3100 S COLUMBIA RD STE 200
GRAND FORKS ND 58201-6062
